PER CURIAM.
The trial court did not err in transferring appellant’s petition for a writ of habe-as corpus to the judicial circuit of the county in which appellant is currently detained. § 79.09, Fla. Stat. (2003); Gillard v. Florida Parole Comm’n, 784 So.2d 1214 (Fla. 1st DCA 2001); Williams v. Florida Parole Comm’n, 760 So.2d 959 (Fla. 1st DCA 2000); Clark v. State, 779 So.2d 606 (Fla. 2d DCA 2001); Collins v. State, 777 So.2d 436 (Fla. 3d DCA 2001); Magnus v. State, 738 So.2d 446 (Fla. 4th DCA 1999).
AFFIRMED.
WEBSTER, VAN NORTWICK and POLSTON, JJ., concur.